Order entered December 31, 1969, modified on the law, the facts and in the exercise of discretion, to strike all the decretal paragraphs therein excepting the fourth paragraph directing the respondent to return to Deepfreeze Foods, Ltd., the sum of $37,500, and to provide that the petition and this proceeding for dissolution shall be stayed on conditions hereinafter specified; and order otherwise affirmed, without costs and without disbursements. The stockholders’ agreement between the parties contained an agreement for the arbitration of disputes “ with respect to the terms of this agreement or the carrying out of any business operations of the company ”, The respondent-appellant (herein referred to as “respondent”) is entitled to a stay of this dissolution proceeding pending arbitration of such disputes as are properly arbitrable under the agreement of the parties and this proceeding ' should be stayed in the meantime subject, however, to the following conditions, to wit: (1) the respondent shall within 20 days from date hereof serve a notice of intention and demand for arbitration setting forth the disputes sought to be arbitrated and the relief demanded, and the petitioner may thereupon proceed in the usual course, including by counter-demand for arbitration or by any proper application to the court; (2) the petitioner shall within 10 days return to Deepfreeze Foods, Ltd., the sum of $37,415.09 withdrawn by him and deposited in a “special” account; (3) the sums to be returned to the corporation by the petitioner and respondent shall be deposited in the bank account of the corporation now maintained in its name in the Chemical Bank New York Trust Company within 10 days after entry of said order and shall not be withdrawn except on order of 'Special Term of this court, and a copy of this order shall be filed with the bank, and (4) this proceeding is remanded to Special Term for such further proceedings as may be necessary or advisable to carry out or enforce the provisions of the determination of this court, including such proceedings as may be proper herein concerning arbitration or following the completion thereof. Concur — Eager, J. P., Capozzoli, McGivern, Nunez and McNally, JJ.